Citation Nr: 1700880	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder at the L4-L5 level.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from August 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran underwent surgery for his lumbar spine at the level of L4-L5 within a year of separating from service.  The weight of evidence does not link any other spinal disability to his military service.

2.  A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder at the L4-L5 level have been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The most recent VA examination the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a November 2016 brief, the Veteran's representative argued that the provided examinations were inadequate in that the rationale was that there was no documentation of the ongoing complaints.  The Board concurs that with regard to the lumbar spine this may have been true.  However, service connection is being granted for that condition.  Looking at the cervical spine, the Veteran has not contended that his neck problems began in service or within a year of separation from service, and he has not asserted that his neck problems had been continuously present from service.  As such, the Board believes that the examination is fully adequate for purposes of rating the Veteran's cervical spine disability.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for a lumbar spine disorder in June 2010, which was denied by an October 2010 rating decision, and filed his service connection claim for a cervical spine disorder in October 2013, which was denied by a May 2014 rating decision.  The Veteran asserts that his lumbar spine disorder is due to his active service.  He asserts that his cervical spine disorder is due to his active service or alternatively due to his lumbar spine disorder.  Specifically, he reported that this duties as a boiler technician required him to repetitively bend and lift heavy parts up to 100 pounds.  He reported that he had two back surgeries a couple of months after his separation from service, but no records appear from such alleged surgeries, and the Veteran has not provided many details about the surgeries.
	
The Veteran's STRs show that at his August 1979 entrance examination, he had a normal examination of his spine.  In July 1980, he complained of shoulder and neck pain, difficulty swallowing, and minor ear pain.  The impression was rule out strep throat.  He followed up three days later, but afterwards his STRs show no further complaints of neck pain.  At his June 1983 separation examination, he had a normal examination of his spine; however, questionable slight scoliosis was noted.

The first objective medical evidence documenting a lumbar spine disorder is in November 2001, almost two decades after his active service, after the Veteran slipped and fell, injuring his low back.  A lumbar spine MRI showed a large extruded disc fragment at L5-S1.  The treating physician noted that the Veteran had previous back surgery 17 years ago, approximately in 1984.  In December 2001, he underwent lumbar spine surgery.

However, the Veteran has presented several credible lay statements from his brothers in which the brothers recalled the Veteran having extensive back problems immediately following service that had not been noticeable prior to enlistment. 

Additionally, the Veteran has consistently reported undergoing spine surgery within a year of separation.  The examiner in 2016 explained that this was likely a diskectomy at the L4-L5 level.  The Veteran underwent a subsequent back operation, but that operation occurred many years after service and following a fall, and the VA examiner explained why the injury to L5-S1 was not the result of the Veteran's military service.  Given the consistency of statement, the Board accepts that back surgery was performed within a year of the Veteran's separation from service, and that the surgery attempted to address a chronic back problem at the L4-L5 level.  As such, the Board believes that service connection is warranted for a back disability at the L4-L5 level and to that extent the Veteran's claim is granted.

The result with the cervical spine is different.  The first objective medical evidence documenting a cervical spine disorder is an August 2013 cervical spine MRI showing degenerative arthritis.  This objective medical evidence is dated more than two decades after the Veteran's separation from active service.  In his claim, the Veteran even acknowledged that he did not really know when his cervical spine disability began.

The Veteran was afforded a VA examination in July 2016 at which he reported the incident of neck pain during his active service and that he had had continuous neck pain.  The examiner had the opportunity to interview the Veteran, review the Veteran's claims file, and conduct a physical examination.  The examiner noted the complaint of neck pain during service, but reported that it was likely related to an acute infection, and not to any underlying orthopedic disability.  The examiner noted that at his separation examination, there were no complaints of neck pain and no neck pathology was documented on examination or the year following discharge.  The examiner reported that the Veteran's cervical spine disorder was the result of life.  The examiner opined that the Veteran's cervical spine disorder was less likely than not caused by or incurred in service.  The examiner reported that the Veteran's cervical spine disorder was the result of degenerative changes.  The examiner also explained why the Veteran's cervical spine disability was not the result of his lumbar spine disability.

The record also contains lay statements from his brothers, but neither letter specifically addresses the Veteran's cervical spine.
 
The Veteran has not submitted any medical evidence supporting his contention that his cervical spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The VA examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by his active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's cervical spine disorder.

Consideration has been given to the assertions of the Veteran and his brothers.  He is clearly competent to report symptoms of pain as well as injury and his brothers are clearly competent to report what the Veteran told them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe cervical spine pain, he lacks the medical training or qualification to diagnose a lumbar spine disability or cervical spine disability.  Id.  Their opinions therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic cervical spine disability related to his active service, as the first evidence of cervical spine problems do not appear until at least 2013, about three decades after separation.  In addition, at his separation examination, he had a normal examination of his spine with no neck symptoms noted.  Furthermore, his STRs do not document any chronic cervical spine diagnoses.  As such, the Board does not find that the evidence of record shows continuous cervical spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record contains no objective medical evidence of a chronic cervical spine disorder until 2013.  In addition, the record does not contain evidence that any neck injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his cervical spine disorder are the result of his active service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, which serves to sever any continuity from service.  

Accordingly, the criteria for service connection have not been met for a chronic cervical spine disorder.  That is, the evidence does not show that a chronic cervical spine disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic cervical spine disorder has existed continuously since service, and the weight of the evidence is against a finding that a cervical spine disability was due to or aggravated by a service-connected disability.  Therefore, the cervical spine claim is denied.  






ORDER

Service connection for a lumbar spine disorder at L4-L5 is granted.

Service connection for a cervical spine disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


